Citation Nr: 1724593	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  08-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to April 8, 2016 for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1971 to March 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, granted service connection for PTSD and assigned a 50 percent initial disability rating effective April 8, 2016 (the date an intent to file a claim for benefits was received by VA).  As discussed in detail below, a claim for service connection for PTSD was mailed by the Veteran, postmarked March 23, 2015, and received by VA on March 25, 2015.  

In October 2016, the Veteran filed a notice of disagreement with the effective date assigned for the grant of service connection for PTSD.  In December 2016, the Board, in pertinent part, remanded the earlier effective date issue for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in January 2017 and the Veteran filed a timely substantive appeal (on a VA Form 9) in February 2017.  As such, the Board finds there has been substantial compliance with the December 2016 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).              


FINDINGS OF FACT

1.  An informal claim for service connection for PTSD, dated March 21, 2015, was mailed by the Veteran, postmarked March 23, 2015, and received by VA on March 25, 2015.  

2.  An intent to file for VA benefits was received on April 8, 2016 with a formal claim for service connection for PTSD received on April 11, 2016.

3.  The September 2016 rating decision granted service connection for PTSD and assigned an effective date of April 8, 2016. 


CONCLUSION OF LAW

The criteria for an effective date of March 23, 2015 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  With respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As this issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  As such, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

Earlier Effective Date for PTSD 

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For claims received prior to March 24, 2015, a "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R.	 § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) (2014) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014 and 2016).

Effective March 24, 2015, a change in regulation requires claims be filed on standard forms, eliminating constructive receipt of claims and informal claims.  See 38 C.F.R. §§ 3.1 (p), 3.150, 3.155, 3.160(a) (2016).  Instead of informal claims, the new regulation provides that a claimant may request an application for benefits, upon receipt of which, the Secretary shall notify the claimant of the information necessary to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) (2016).  Non-standard narrative communications/submissions - previously construed as informal claims - will be considered a request for an application for benefits.  Standard Claims and Appeals Forms, 79 Fed. Reg. 57660, 57661 (Sept. 25, 2014) (where a claimant submits an informal claim, VA will deem it a request for an application for benefits).

The regulation also allows a claimant to submit an intent to file a claim, and VA may recognize the receipt date of the intent to file a claim as the date of claim so long as VA receives the successfully completed claim form within a year.  38 C.F.R. §  3.155(b) (2016).  There are three ways in which a claimant may submit an intent to file a claim: (i) saved electronic application - when an application otherwise meeting the requirements of paragraph (b) is electronically initiated and saved in a claims - submission tool with a VA web-based electronic claims application system, (ii) written intent, signed and dated on the intent to file a claim form prescribed by the Secretary, and (iii) oral intent communicated to designated VA personnel, recorded in writing, and documented in the claimant's records.  Id.  

The Veteran contends that the RO should have assigned an earlier effective date than April 8, 2016 for the grant of service connection for PTSD.  Specifically, the Veteran contends that he made a claim on March 21, 2015 and did not know he used the incorrect form to file the claim.  The Veteran contends that VA should have sent him the proper form.  See October 2016 notice of disagreement, February 2017 substantive appeal (on a VA Form 9).  In an April 2016 written statement, the representative noted that the Veteran filed a claim for PTSD that was received by VA on March 25, 2015, but was never sent a letter by VA soliciting the claim on an approved VA form.  The representative contends that the original March 2015 claim should be construed as an informal claim because the Veteran was never notified that he needed to file the claim on specific VA forms or that any other documents were required and filed the claim in good faith.  

The Board finds that the Veteran mailed an informal claim for service connection for PTSD, dated March 21, 2015 and postmarked March 23, 2015, that was received by VA on March 25, 2015.  The Board finds that the service connection claim was constructively received by VA on March 23, 2015.  In a related filing context, a notice of disagreement postmarked prior to expiration of the proscribed period will be accepted as having been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a) (2016).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).

In addition to this statutory mailbox rule, there is also a common law mailbox rule. Under the common law mailbox rule, "if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed."  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007) (quoting Rosenthal v. Walker, 111 U.S. 185, 193 (1884)).  In Savitz v. Peake, 519 F.3d 1312, 1315 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) clarified that the common law mailbox rule and the statutory postmark rule serve different purposes with the statutory postmark rule establishing when a particular document is deemed to have been received and the common law mailbox rule establishing whether the document is presumed to have been received at all.

While generally the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA, see 38 C.F.R. § 3.1(r), the Board finds, based on the facts of this specific case, that the evidence of record clearly reflects, based on the postmark on the letter, that an informal claim for service connection for PTSD was placed in the mail on March 23, 2015 - one day prior to the regulation change - and, as such, the provisions of 38 C.F.R. § 3.155 prior to March 24, 2015 apply.  The informal claim requested, in writing, entitlement to VA benefits, specifically, that the Veteran was "writing this to file a claim for disability due to" PTSD.  38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

While the claim was technically received by VA on March 25, 2015, the Board finds that, based on the facts of this case, the Veteran filed an informal claim prior to the regulation change based on his lay understanding of the VA claims process and that VA was in constructive receipt of the claim as of the March 23, 2015 postmark date.  Prior to this claim, VA accepted multiple informal claims - now termed non-standard narrative communications - submitted by the Veteran for service connection and processed them without issue and without requiring such claims to be on standardized VA forms.  See e.g., February 2009 written statement containing an informal claim for service connection for actinic keratosis denied in a June 2009 rating decision, November 2012 written statement containing an informal claim for service connection for erectile dysfunction (claimed as impotence) granted in a July 2013 rating decision.  

Further, while the new version of 38 C.F.R. § 3.155 (2016) requires that, upon receipt of a request for application for benefits (previously construed as an informal claim), VA shall notify the claimant of the information necessary to complete the application form or form prescribed by VA, see also VBA Live Manual, M21-1, Part III, Subpart ii, Chapter 2, Section C, Topic 3, Requests for Application, no such notice was sent to the Veteran until he submitted the notice of intent to file on April 8, 2016.  VA does not appear to have treated the March 2015 correspondence as a request for an application for benefits and did not send the Veteran a letter explaining the need for him to file a formal claim on the form prescribed by the Secretary.  38 C.F.R. §§ 3.150(a), 3.155 (2016).  In fact, VA took no action whatsoever on this service connection claim until April 8, 2016, at which time a VA letter noted that an intent to file had been received on April 8, 2016 and informed the Veteran to submit a completed application within one year - which the Veteran submitted three days later on April 11, 2016.  It seems clear that, if VA had satisfied its affirmative duty to provide the required information after receipt of the original March 2015 service connection claim, the Veteran would have immediately filed on the correct form as demonstrated by submission of a completed application three days after receiving instruction to do so in April 2016.   

Based on the above, the Board finds that a claim for service connection for PTSD was constructively received by VA on March 23, 2015 (the date the informal claim is postmarked).  The Board further finds that entitlement to service connection arose at least as early as March 23, 2015.  A March 2015 VA treatment record notes a current diagnosis of PTSD.  As such, the Board finds that the Veteran is entitled to an effective date of March 23, 2015, the date the service connection claim for PTSD was constructively received by VA.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i) (effective date for direct service connection claims is the later of the date of receipt of claim or the date entitlement arose).  

Further, the Board finds that the Veteran is not entitled to an effective date prior to March 23, 2015 for the award of service connection for PTSD.  The earliest evidence of any kind associated with the act or intention of filing a service connection claim for PTSD is the March 2015 informal claim.  VA regulations, 

which provide that the effective date for direct service connection claims is the later of the date of receipt of claim or the date entitlement arose, do not provide for an effective date earlier than the date the March 23, 2015 informal claim was constructively received by VA.


ORDER

An effective date of March 23, 2015 for service connection for PTSD is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


